Nott, J.,
dissenting:
The construction of the court gives no effect to an act of Congress. Congress having passed the private act for the relief of the claimants, with knowledge of the facts, as appears by the reports of their committees, and while the claimants’ suit upon the same cause of action was actually pending in this court, must be deemed to have thereby ratified the additional service, and referred the claim to this court for the ascertainment of the damages, if any, according to the rule expressly, prescribed by the act.